Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 21, 2019

                                      No. 04-18-00721-CV

                       HARVEY V. RISIEN, LLC and Harvey V. Risien,
                                      Appellants

                                                 v.

 MISSARK INVESTMENTS GP, LLC, Missark Investments LP, JH Design LP, and GM GP
                          Management, LLC,
                              Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI15535
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        The parties have filed a Joint Advisory Regarding Abatement of Appeal informing the
court that they require a continuation of the abatement of appellate proceedings for an additional
two weeks to finalize their settlement agreement. We ORDER this appeal ABATED until March
4, 2019 to permit the parties to finalize their settlement agreement. All appellate deadlines are
suspended until March 4, 2019. After March 4, 2019, either appellants, or the parties jointly,
must file a motion to dismiss the appeal due to settlement, or if the settlement is not finalized, a
motion to reinstate the appeal.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court